Citation Nr: 0613583	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel





INTRODUCTION

The veteran had active service from April 1966 until January 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

Throughout the rating period on appeal, the record contains 
no recent medical evidence sufficient to assess the level of 
disability for compensation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a July 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the November 2004 
Statement of the Case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letter did not 
prejudice the veteran here.  

The July 2002 letter also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claim for an increased rating, 
no effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after the issuance of appropriate VCAA notice.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2004 
Statement of the Case included such notice by citing 
§ 3.159(b)(1).  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's post-service reports of private treatment.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

The veteran is claiming entitlement to a compensable 
evaluation for his service-connected PTSD.  A May 1990 Board 
decision granted the veteran service connection for PTSD.  
The RO effectuated the Board's order with a May 1990 rating 
decision that evaluated the veteran's PTSD at 10 percent 
disabling.  A September 1992 rating decision reduced the 
veteran's service connected PTSD evaluation from 10 percent 
to noncompensable.  The veteran filed a claim for an increase 
evaluation, which was received by VA on May 15, 2002.  As 
such, the rating period on appeal is from May 15, 2001, one 
year prior to the date of receipt of the reopened increased 
rating claim.  See 38 C.F.R. § 3.400(o)(2) (2005).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination, and a claimant, without good cause, fails 
to report for such examination or re-examination, action is 
to be taken in accordance with 38 C.F.R. § 3.655(b) and (c), 
as appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 3.655 
(2005).  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, as 
in the present case, the claim shall be denied.  Id. § 
3.655(b).  

It is incumbent upon a veteran to submit to VA examinations 
when applying for a VA benefit.  38 C.F.R. § 3.326 (2005).  
In this regard, the Board notes that the veteran failed to 
report to VA examinations scheduled in September 2002 and 
October 2004.  The Board acknowledges the veteran's statement 
in his January 2005 substantive appeal that he is willing to 
have an examination, but that his overall health and his 
inability to travel long distances have not allowed him to 
undergo an examination.  Even so, without an examination, 
there is not enough competent medical evidence to assess if 
the veteran's service connected PTSD has increased to allow a 
compensable rating.  

The only medical evidence of record during the one year prior 
to receipt of the claim are progress notes from the Smith 
Rural Health Clinic.  A review of these records indicates 
that the veteran complained of anxiety on multiple occasions 
when he was assessed as having anxiety-depressive neurosis or 
anxiety neurosis.  However, no mental status evaluation 
findings were reported in these records.  As such, this 
evidence alone is not enough to conclude that the veteran's 
PTSD has worsened.  As previously noted, the evidence of 
record reveals the veteran has failed to report for two VA 
medical examinations.  The veteran has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  VA efforts to obtain examinations of the 
veteran, in order to fully and fairly evaluate his claim have 
been unsuccessful.  The Board does find good cause or 
justification for his failure to report for VA medical 
examinations and finds that remanding for another examination 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  However, the fact remains that the record 
does not contain sufficient competent clinical findings to 
establish that a compensable rating is warranted.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture has not been shown by 
competent clinical evidence to be inconsistent with the 
presently assigned noncompensable evaluation.  As such, a 
higher rating is not warranted.  In so finding, the Board 
observes that the evidence fails to indicate occupational or 
social impairment due to mild or transient symptoms.  
Moreover, there is no evidence of any decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; of any symptoms 
controlled by continuous medication.  There is no competent 
medical evidence demonstrating an increase in the veteran's 
service-connected disability.  Accordingly, without such 
evidence, the Board cannot conclude that the PTSD has 
increased in severity. 

In conclusion, the overall evidence shows that the veteran's 
disability picture is more nearly approximated by the current 
noncompensable evaluation for PTSD and that a higher rating 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to a compensable evaluation for PTSD is denied





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


